DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4-6, and 8-11 are pending in the current application.
Claims 1, 2, 4-6, 8, and 9 are amended in the current application.
Claims 3 and 7 are canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed December 21, 2020 have been fully considered.
Applicant requests withdrawal of the claim 9 objection set forth in the previous office action.
The claim 9 objection set forth in the previous office action is withdrawn due to the present claim amendments.
Applicant requests withdrawal of the 35 USC 112(b) rejections set forth in the previous office action.
The 35 USC 112(b) rejections set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests withdrawal of the non-statutory obviousness-type double patenting rejections over US 9193909 B2, US 9222023 B2, US 9951276 B2, US 10385270 B2, US 10457869 B2, US 10508237 B2, US 10723947 B2, 16/320559, and 16/325240 set forth in the previous office action.
The non-statutory obviousness-type double patenting rejections over the aforementioned US Patents and US applications are withdrawn due to the present claim amendments.
Applicant argues that Wang fails to disclose, teach, or suggest the claimed stabilizers of amended claim 1.
This is not persuasive for the following reasons.  New grounds of rejection have been applied below as necessitated by Applicant’s new amendments.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wang is not relied upon alone to satisfy all the features of the presently claimed invention.  Wang is combined with Wu and Maeda to establish a prima facie case of obviousness over the present claims; where Maeda teaches it is well known and well within the abilities of those skilled in the art to add antioxidant stabilizers into liquid crystal composition to yield a composition that prevents decrease in specific resistance and maintains large voltage holding ratio at a wide temperature range over a long time duration (Maeda, [0067]-[0068], see MPEP 2143).
Applicant argues that Wang fails to disclose, teach, or suggest the claimed compounds of general Formula I-1 in conjunction with compounds of general Formula I-2 of amended claim 1.
This is not persuasive for the following reasons.  New grounds of rejection have been applied below as necessitated by Applicant’s new amendments.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wang is not relied upon alone to satisfy all the features of the presently claimed invention.  Wang is combined with Wu and Maeda to establish a prima facie case of obviousness over the present claims; where Wu teaches it is well known and well within the abilities of those skilled in the art to added Wu’s general formula (I) compounds into a liquid crystal composition to yield a composition that exhibits sufficient upper and lower nematic phase temperature limits, small viscosity, large optical anisotropy, large dielectric anisotropy, large specific resistance, high UV stability, high heat stability, short response times, large voltage holding ratio, large contrast ratio, and long service lifetime (Wu, [0010]-[0012], [0039], [0050], [0094], see MPEP 2143).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes amendments that have been improperly identified as required by MPEP 714.  Claim 1 currently recites the phrase “at least two at least two 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a stabilizer selected from the group consisting of: …, in which n represents 3.”  The specification as originally filed does not appear to define the variable “n” for the disclosed stabilizer compounds.  While the specification as originally filed at page 22 recites “for example, n is ‘3’,” this is a general teaching example that is not a characterization of any specific compound recited within the specification.  The newly recited limitation “in which n represents 3” as it pertains to the stabilizers is considered to be new matter, and is therefore, deficient under 35 USC 112(a).  Further clarification of the support for this limitation is required. 
Claims 2, 4-6, and 8-11 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since these claims depend from claim 1 as rejected above, and do not remedy the aforementioned deficiency.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2016062209 A1, herein US 9951276 B2), in view of Wu et al. (US 2014/0191158 A1), and in view of Maeda et al. (US 2011/0260104 A1).
Regarding Claims 1 and 4-6, Wang teaches a liquid crystal composition exhibiting large dielectric anisotropies comprising one or more compounds of general Formula I that renders obvious general Formulae I and I-1 of claim 1, one or more compounds of general Formula II (II-10-2 renders obvious claims 1, 4; II-2-1 renders obvious claims 1, 6) that renders obvious general Formulae II and IV of claim 1, and one or more compounds of general Formula III (III-2-1 renders obvious claims 1, 5) that renders obvious general Formula III of claim 1 (Wang, Cols 2-5, 7-11, general Formulae I-III, I-1, II-10-2, III-2-1, II-2-1).

    PNG
    media_image1.png
    86
    317
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    62
    340
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    121
    337
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    65
    292
    media_image4.png
    Greyscale

Wang remains silent regarding the liquid crystal composition comprising at least one compound represented by general Formula I-2 as recited in claim 1.
Wu, however, teaches a liquid crystal composition exhibiting large dielectric anisotropies comprising one or more compounds represented by general formula (I) (where m=0, and where X1 and X2 are either hydrogen or fluorine but not both the same) that renders obvious general Formulae I and I-2 of claim 1, one or more compounds of general formula (V) that renders obvious general Formulae II of claim 1, one or more compounds of general formula (III) that renders obvious general Formula III of claim 1, and one or more compounds of general Formula (II) that renders obvious general Formula IV of claim 1 (Wu, [0006]-[0050]).

    PNG
    media_image5.png
    92
    354
    media_image5.png
    Greyscale

Wu - general formula (I)

    PNG
    media_image6.png
    113
    347
    media_image6.png
    Greyscale

Wu - general formula (V)

    PNG
    media_image7.png
    141
    348
    media_image7.png
    Greyscale

Wu - general formula (III)

    PNG
    media_image8.png
    85
    272
    media_image8.png
    Greyscale

Wu - general formula (II)
Since Wang and Wu both disclose liquid crystal compositions exhibiting large dielectric anisotropies that comprise substantially similar liquid crystal compound components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Wu’s general formula (I) compounds into Wang’s liquid crystal composition to yield a composition that exhibits sufficient upper and lower nematic phase temperature limits, small viscosity, large optical anisotropy, large dielectric anisotropy, large specific resistance, high UV stability, high heat stability, short response times, large voltage holding ratio, large contrast ratio, and long service lifetime as taught by Wu (Wu, [0010]-[0012], [0039], [0050], [0094], see MPEP 2143).
Modified Wang teaches the liquid crystal composition should exhibit good stability and exhibit good display effects even in harsh environmental conditions (Wang, Col 2 Lines 5-16, Wu, [0010], [0094]), but modified Wang remains silent regarding the liquid crystal composition comprising a stabilizer as recited in claim 1.
Maeda, however, teaches a liquid crystal composition exhibiting large dielectric anisotropies comprising one or more compounds containing fluorinated aryl ring structures, and further comprising an antioxidant stabilizer (where p=3) that satisfies one of the stabilizer compounds recited in claim 1 (Maeda, [0009]-[0010], [0016]-[0029], [0067]-[0068]).

    PNG
    media_image9.png
    129
    282
    media_image9.png
    Greyscale

Maeda – Antioxidant stabilizer
Since modified Wang and Maeda both disclose liquid crystal compositions exhibiting large dielectric anisotropies that comprise similar liquid crystal compound components, and modified Wang discuss the importance composition stability and performance in harsh environmental conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Maeda’s antioxidant stabilizer into Wang’s liquid crystal composition to yield a composition that prevents decrease in specific resistance and maintains large voltage holding ratio at a wide temperature range over a long time duration as taught by Maeda (Maeda, [0067]-[0068], see MPEP 2143).
Regarding Claims 2, 8, and 9, modified Wang teaches the liquid crystal composition as discussed above for claim 1.  Modified Wang teaches the liquid crystal composition includes compounds of general Formula I in an amount of 5-30% of the total weight; compounds of general Formula II in an amount of 30-70% of the total weight; and compounds of general Formula III in an amount of 15-40% of the total weight (Wang, Col 3).  Modified Wang’s general Formula I content of 5-30 wt% completely encompasses the claimed ranges (14-30 wt% for claim 1; 14-25 wt% for claim 8; 14-20 wt% for claim 9), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  Modified Wang’s general Formula II content of 30-70 wt% overlaps the claimed ranges for general Formulae II and IV (8-30 wt% II/20-65 wt% IV for claim 1; 8-20 wt% II/35-60 wt% IV for claim 8; 8.5-16 wt% II/45-55 wt% IV for claim 9), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  Modified Wang’s general Formula III content of 15-40 wt% overlaps with the claimed ranges (13-58 wt% for claim 1; 14.5-35 wt% for claim 8; 14.5-20 wt% for claim 9), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 10, modified Wang further teaches the liquid crystal composition comprise a compound of general Formula IV (i.e. an additive) (Wang, Col 15).
Regarding Claim 11, modified Wang further teaches a liquid crystal display device comprising the liquid crystal composition as discussed above (Wang, Cols 2, 16, 17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782